Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
This is a reissue application filed on 5/28/2020 of US patent 9,982,265, issued on 05/29/2018.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,982,265 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 has been considered by the examiner.

Status of the Claim
Claims 1-18 was originally presented in issued patent US 9,982,265.
New claims 19-31 are added in the amendment filed on 05/28/2020.
Claims 1-31 are currently pending in the application. 

Reissue Oath and Declaration 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
MPEP 1412.03 set forth the following guidelines:
V.    BROADENING REISSUE - OATH/DECLARATION REQUIREMENTS
A.    Reissue Application Filed On or After September 16, 2012
Any reissue application filed on or after September 16, 2012 must be applied for by all of the patentees. However, in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2) ). See also MPEP § 1414. A supplemental oath or declaration to account for errors corrected subsequent to the original oath or declaration is not needed for the application; however, a replacement oath or declaration would still be required where there is a failure to identify any error, or a failure to identify at least one error of the type that would support a reissue. Such a replacement oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest.
For any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b). A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.
The reissue declaration by the inventor states that the omission of claims 19-31 result in patentee claiming less than the patentee had a right to.  This error statement does not identify a specific claim the application seeks to broaden.  

Rejection 
Claims 1-31 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

Recapture 
Claims 19-31 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. 
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
According to the three-step analysis in MPEP 1412.02. II-

Claim 1 of the ‘265 patent is drawn to a method for inhibiting Bruton’s tyrosine kinase (Btk) activity in alveolar neutrophils in the lungs of a subject, comprising providing to the neutrophils in the lungs of the subject, by inhalation, intranasal administration or lung instillation, an effective amount of a Btk inhibitor (a) a combination of three siRNA that targets Btk inhibitor, or (b) a small molecule inhibitor of Btk, wherein both siRNA and small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNA or small molecule inhibitor.  
Claim 2 of the ‘265 patent is drawn to a method of treating symptoms of a lung disease or disorder that is mediated by alveolar neutrophil and results from activation of Btk in the lungs of a subject, comprising providing to the neutrophils in the lungs of the subject, by inhalation, intranasal administration or lung instillation, an effective amount of a Btk inhibitor (a) a combination of three siRNA that targets Btk inhibitor, or (b) a small molecule inhibitor of Btk, wherein both siRNA and small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNA or small molecule inhibitor, and wherein the lung disease is selected from the group consisting of acute lung injury (ALI), acute respiratory distress syndrome (ARDS), emphysema, chronic obstructive pulmonary disease, acute bacterial lung infection, acute viral lung infection and cystic fibrosis.  

Claims 19-22, 24-31 are broader in scope than the issued claims -both claim 1 and claim 2 because they lack the limitation of targeting the Btk small molecule inhibitor to alveolar neutrophils in the lung of a subject by neutrophil specific antibody or antigen binding fragment thereof, and administered through inhalation, intranasal administration or lung instillation.  
Claim 23, dependent on claim 19, recites the limitation of administering the small molecule by inhalation, intranasal administration, or lung instillation.  However, claim 23 is also broader in scope than both claim 1 and 2 of because it does not have the limitation of targeting the Btk small molecule to alveolar neutrophils in the lung of a subject by neutrophils specific antibody or antigen binding fragment thereof.  
Step 2. The broader aspect of claims 19-31 relate to the surrendered subject matter.  
During the prosecution of the application 15/129,956, claims 27 and 28 (now issued claims 1 and 2) are rejected over prior art (see non-final office action, pages 4-8), Heinonen, Lobe, Berthel, Ma, Ford and Winqvist.
The amendment filed on 12/4/2017 added the limitation for targeting alveolar neutrophils in the lung by neutrophil-specific antibody or antigen-biding fragment conjugated to siRNA or small organic molecule inhibitor, and administered by inhalation, intranasal administration or lung installation to claims 27 and 28.  
27. (currently amended) A method for inhibiting Bruton’s tyrosine kinase (Btk) activity in alveolar neutrophils in the lungs of a subject in need of such inhibiting, comprising providing to the neutrophils in the lungs of the subject, by inhalation, intranasal administration or lung instillation, of the-subject Btk an effective amount of a Btk inhibitor that is:
(a) a combination of three siRNA molecules each of which:
(i) is between about 10 and about 31 nucleotides in length;


or
(b) a small organic molecule inhibitor of Btk,
wherein said siRNA molecules and said small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil-specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNAs or to said small organic molecule inhibitor.

28. (currently amended) A method for treating symptoms of a lung disease or disorder that is mediated by alveolar neutrophils and results from activation or activity of Btk in the lungs of a subject, comprising delivering to the alveolar neutrophils in the lungs of said subject in need of such treatment, by inhalation, intranasal administration or lung instillation, an effective amount of a Btk inhibitor that is:
(a) three an siRNA 
(i) is between about 10 and about 31 nucleotides in length;
(ii)  target sequence,

or
(b) a small organic molecule inhibitor of Btk 
wherein both said siRNA molecules and said small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil-specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNAs or to said small organic molecule inhibitor, and
wherein the lung disease or disorder is selected from the group consisting of acute lung injury, acute respiratory distress syndrome, emphysema, chronic obstructive pulmonary disease, acute bacterial lung infection, acute viral lung infection and cystic fibrosis.

Applicants asserted that both claims are narrowed (12/4/2017 response).
The response filed on 12/4/2017 argues that the prior art does not teach administer siRNA by inhalation, intranasal administration or lung instillation, conjugating siRNA to an antibody for neutrophil-specific cell surface antigens to target alveolar neutrophils in the lung (see page 8, 3-5th paragraph).  
The amendment filed on 12/4/2017 results in the allowance of claims 27 and 28 (claim 1 and 2 in issued patent).  In this reissue application, new claims 19-31 do not have the limitation for targeting alveolar neutrophils in the lung by neutrophil-specific antibody or antigen-binding 
Step 3. The reissue claims 19-31 were not materially narrowed in other respects such that the recapture rule was avoided.  
The limitation of targeting alveolar neutrophils in the lung by neutrophil-specific antibody or antigen-binding fragment conjugated to siRNA or small organic molecule inhibitor, and administered by inhalation, intranasal administration or lung installation, which is the surrender generating limitation, is completely eliminated in claims 19-31 applicant seeks to reissue.  Claims 19-31 were not materially narrowed the SGL in other aspects either.  Thus recapture rule bars claims 19-31.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-24, 27-29 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Honigberg (US 8,952,015).
Claim 19 is drawn to a method of treating a subject suffering from acute lung injury, an acute respiratory distress syndrome, an acute lung infection, or severe inflammation comprises a single step of administering a small molecule inhibitor of Bruton’s tyrosine kinase (Btk) to the subject.  
Honigberg discloses methods for using Btk inhibitors for treating autoimmune diseases or heteroimmune diseases, and inflammatory disease (see abstract).  Honigberg discloses the Btk inhibitors may be used to treat inflammatory disease including pneumonitis, pneumonia and asthma (see col.6, lines 9 and 19), which meets the limitation of acute viral infection and lung inflammation as recited in claim 19.  
Honigberg discloses compounds A, B, C and D and derivatives are Btk inhibitors, and the first compound presented in col. 36 is Ibrutinib (see col.36), which meets the limitation recited in claims 20 and 21.  
Honiberg discloses the small molecule inhibitors may be formulated for administering orally (col.76, lines 58-62), inhalation, intranasal administration (col.80, lines 2-4, 29-32), parenteral (col.82, lines 37-39), intramuscular subcutaneous, and intravenous administration (col.82, lines 1-2), which meets the limitation recited in claims 22-24.  
Honiberg discloses the subject being treated includes human (col.61, line 39-41), which meets the limitation recited in claim 27.
.

Claim(s) 19, 22-30 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Berthel (US20130178461).
Berthel discloses the Btk inhibitor are useful for treating diseases responsive to kinase inhibition, which includes inflammatory disease or acute inflammatory reaction responsive to inhibition of Btk activity (paragraph [0281]). Berthel listed diseases that may be treated by Btk inhibitors includes asthma, Good pasture’s syndrome with associated pulmonary hemorrhage (paragraph [0283], lines 6, 10-11), which meets the limitation of acute lung injury and lung inflammation recited in claim 19.
Berthel discloses that Btk inhibitor may be administered orally, by inhalation, intranasal administration, parental, subcutaneous or intramuscular administration (paragraph [0296], lines 3-12), which meets the limitation recited in claims 22-24.
Berthel disclose that Btk inhibitor may be administered at a dose that may be adjusted to individual requirements in each particular case.  For oral administration, a dosage is between 0.1 and about 500mg/kg body weight, preferably between 0.1-100mg/kg, more preferably between 1-10mg/kg (paragraph [0312], lines 13-15), which meets the limitation recited in claim 25 and 26.  
Berthel disclose that the subject being treated is a person (see paragraph [0312], line 16), which meets the limitation recited in claim 27.

Berthel disclose that Btk inhibitor may be administered daily between 1-5 doses (see paragraph [0312], line17-19), which meets the limitation recited in claim 30. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthel.
Claim 31 depends on claim 19 and has every limitation of claim 19, it further recites that the small molecule Btk inhibitor is administered daily for one or more weeks to the subject.
Regarding dosing, Berthel teaches the daily dosage can be administered as a single dosage or typically divided between 1-5 dosage per day for a 70 kg person, between 7 mg to 0.7g per day.  Berthel teaches treatment is generally initiated with smaller dosages which are less than the optimum dose of the compound, with increase by small increments until optimum effect for 
The difference between the teaching from Berthel and the claimed method is that Berthel does not specify the Btk inhibitor is administered daily for one or more weeks to the subject.
It would have been obvious to an ordinary skilled in the art to determine the optimum dosage of a specific Btk inhibitor given to a patient to treat a specific disease following the teaching from Berthel because Berthel teaches the general guidelines for determining optimum dosage and dosing schedule. The ordinary skilled in the art would have reasonable expectation of success to administer to a patient with Btk inhibitor daily, assessing the response based on improvement of the disease symptom, and determine whether the treatment should last one or more weeks based on the response.  Therefore, the claimed invention of claim 31 would have been prima facie obvious to an ordinary skilled in the art the time the application was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jean Witz can be reached on 571-272-0927  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
/Padmashri Ponnaluri/
Patent Reexamination Specialist
CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991